Citation Nr: 1417313	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-29 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for Perthes disease of the right hip, evaluated as 10 percent disabling prior to June 24, 2006, 100 percent disabling from June 24, 2006 to August 1, 2009, and as 30 percent disabling thereafter.  

2.  Entitlement to an increased rating for Perthes disease of the left hip, evaluated as 10 percent disabling prior to February 10, 2011, 100 percent disabling from February 10, 2011 to April 1, 2012, and as 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1973 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

While the claim was pending, the Veteran had a right total hip replacement.  In a rating decision in December 2008, the RO assigned a schedular 100 percent for the hip replacement from August 1, 2008 to July 31, 2009.  At the termination of the schedular 100 percent rating, the RO assigned a 30 percent rating and the Veteran has continued his appeal for a higher rating.

The Veteran also underwent a left hip replacement, and was assigned a 100 percent rating from February 2011 to April 1, 2012.  Thereafter, he was assigned a 30 percent evaluation.  

In May 2012, the Board remanded the case for further development which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to a rating in excess of 30 percent for left hip disability for the period after April 1, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.  


FINDINGS OF FACT

1.  Prior to June 24, 2008, the Veteran's right hip disability was manifested by limitation of motion with flexion to 64 degrees with an additional loss of 5 degrees because of pain and functional impairment and use of a cane for ambulation.

2.  From August 1, 2009, the Veteran's post-surgery right hip was manifested by flexion to 125 degrees with no objective residuals following a right hip replacement.

3.  Prior to February 10, 2011, the Veteran's left hip disability was manifested by limitation of motion with flexion to 40 degrees with an additional loss of 5 degrees because of pain and functional impairment and use of a cane for ambulation.

4.  On February 10, 2011, the Veteran underwent a left hip replacement.


CONCLUSIONS OF LAW

1.  The criteria for rating higher than 10 percent for Perthes disease of the right hip before June 24, 2008, and a rating higher than 30 percent from August 1, 2009, following a total hip replacement have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5252,5054 (2013).

2.  The criteria for a rating higher than 10 percent for Perthes disease of the left hip before February 10, 2011 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5252  (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notice requirements were met in an April 2006 letter.  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service treatment records, VA records, and private medical records. 

The Veteran was afforded VA examinations in May 2006, in August 2008, and in June 2012.  As the examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims. See Stefl, at 124-25. 

As there is no indication of the existence of additional evidence to substantiate the claims decided herein, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

The evaluation of the same manifestation of a disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).   Also, with any form of arthritis, painful motion is factor to be considered. 38 C.F.R. § 4.59.

The Veteran is rated under Diagnostic Code 5252.  Under Diagnostic Code 5252 an rating of 10 percent is warranted where flexion of the thigh is limited to 45 degrees.  A 20 percent rating is warranted where flexion of the thigh is limited to 30 degrees.  A 30 percent rating is warranted where flexion of the thigh is limited to 20 degrees.  A 40 percent rating is warranted where flexion of the thigh is limited to 10 degrees.

Pursuant to Diagnostic Code 5253, impairment of the thigh manifested by limitation of adduction with the inability to cross legs, or rotation and inability to toe-out more than 15 degrees on the affected leg, warrants a 10 percent rating. A 20 percent rating is warranted for limitation of abduction of the thigh if motion is lost beyond 10 degrees.  Under DC 5254, an 80 percent rating is warranted if there is a flail joint of the hip

Lastly, Diagnostic Code 5054 provides a 100 percent evaluation for one year following a hip replacement.   After one year, the minimum rating for the residuals of a hip replacement is 30 percent.  A 50 percent evaluation is warranted for moderately severe residuals of weakness, pain or limitation of motion following implantation of a prosthesis.  A 70 percent evaluation is warranted for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  A 90 percent evaluation is warranted for painful motion or weakness such as to require the use of crutches following a prosthesis.

Factual Background

On VA examination in February 2006, the Veteran complained of progressive pain and dysfunction in his bilateral hips.  He used a cane and stated that he can only stand for 20 minutes and walk 100 feet.  The Veteran also reported that he experiences painful flare-ups once a month that last two to three days.  He uses Salicylate for pain relief.  Additionally, the Veteran stated that he worked for the United States Postal Service; however, he noted that he worked on a mounted route with little walking and that he missed twelve days of work in a year due to his bilateral hip disability.

Upon physical examination, the VA examiner noted objective evidence of pain and limitation of motion in both hips.  The range of motion results were as follows: extension was 26 degrees on the left and 18 degrees on the right, flexion was 40 degrees on the left and 64 degrees on the right, abduction was 19 degrees on the left and 16 degrees on the right, adduction was 11 degrees on the left and 14 degrees on the right, external rotation was 56 degrees on the left and 52 degrees on the right, and internal rotation was 25 degrees on the left and 32 degrees on the right.  The examiner noted an additional 5 degrees loss of motion because of pain, weakness, fatigability, incoordination, and repetitive motion.

In a medical statement dated July 2007 from VA care providers, a nurse practitioner and a physician, it was reported that the Veteran's bilateral hip disability affected the Veteran's ability to work and engage in daily life activities.  Their statements are supported by a February 2008 work restriction form from the United States Postal Service which limited the Veteran's standing, sitting, and walking at work.

The Veteran received ongoing treatment for bilateral hip pain from the VA.  In January 2008, a VA physician reported that the Veteran was receiving the maximum medical therapy for his pain without improvement.  

Treatment records from the Phoenix Baptist Hospital reveal that the Veteran underwent a right total hip arthroplasty on June 24, 2008.  Thereafter, his right hip disability was rated as 100 percent disabling, until August 1, 2009, at which time a 30 percent evaluation was assigned.  

On VA examination in August 2008, the Veteran's left leg was three eighths of an inch longer than the right.  After repetitive testing, the range of motion results were as follows: abduction was 40 degrees on the left, adduction was 25 degrees on the left, internal rotation was 20 degrees on the left, and external rotation was 45 degrees on the left.  Objective evidence of pain was noted during all range of motion testing.  The examiner noted that the recent hip replacement surgery prevented the Veteran from working, but stated that it was too early to assess the residual disability of the Veteran.

Treatment records from Banner Estrella Medical Center reveal that the Veteran underwent a left total hip arthroplasty on February 10, 2011.  The Veteran was discharged on February 14, 2011.  Post-operative records, dated February 2012, revealed no obvious pain with range of motion testing on his hip.  There was no instability and the Veteran ambulated without significant antalgia.

Upon physical examination in June 2012, the examiner noted that the Veteran underwent left total hip arthroplasty in 2011.  After repetitive testing, range of motion results were as follows: extension was greater than 5 degrees bilaterally and flexion was 125 degrees bilaterally.  Additionally, there was no evidence of abduction lost beyond 10 degrees or adduction that prevented the Veteran from crossing his leg.  Rotation was also not limited such that the Veteran could not toe-out more than 15 degrees.  There was no additional limitation of motion or functional impairment following repetitive testing.  Muscle strength testing was also noted as normal and a leg length discrepancy was not noted.  The examiner opined that the Veteran did not experience residuals following his bilateral hip replacement and that his bilateral hip disability did not prevent him from working.

Analysis

Right Hip Before June 24, 2008

The Veteran was in receipt of a 10 percent disability rating for his right hip disability prior to June 24, 2008.  Under the General Rating Formula, the criterion for a 20 percent disability rating under Diagnostic Code 5252 is flexion limited to 30 degrees.

As shown in the February 2006 VA examination, the Veteran's right thigh flexion was limited to 64 degrees with evidence of an additional loss of function of 5 degrees due to pain, weakness, fatigability, incoordination, and repetitive motion.  The Veteran's overall disability picture, including the additional functional loss, do not more nearly approximate the criteria for a 20 percent evaluation under Diagnostic Code 5252 or any other Diagnostic Code.

In the absence of evidence of ankylosis or an impairment of the femur, thigh, or flail joint, there is no factual basis for a rating higher than 10 percent under Diagnostic Code 5252 or any other Diagnostic Code.  As the preponderance of the evidence is against the claim for a higher rating, there is no doubt to be resolved and a higher rating is not warranted.

Right Hip From August 1, 2009

The Veteran is in receipt of a 30 percent disability rating for the residuals of his right hip replacement.  Under the General Rating Formula, the criterion for a 50 percent disability rating under Diagnostic Code 5054 are moderately severe residuals of weakness, pain or limitation of motion.

The June 2012 VA examination revealed evidence of normal muscle strength and full range of motion without objective evidence of pain.   The examiner also opined that the Veteran did not experience any residuals following his bilateral hip replacement.  There was no objective evidence of moderately severe residuals of weakness, pain or limitation of motion.  Thus, the Veteran's overall disability picture does not more nearly approximate or equate to the criteria for the next higher rating of 50 percent.   In the absence of evidence of ankylosis or impairment of the flail joint or femur, there is no factual basis for a rating higher than 30 percent under Diagnostic Code 5054 or any other Diagnostic Code.  As the preponderance of the evidence is against the claim for a higher rating, there is no doubt to be resolved and a higher rating is not warranted.  

Left Hip Before February 10, 2011

The Veteran is in receipt of a 10 percent disability rating for his left hip disability prior to February 10, 2011.  Under the General Rating Formula, the criterion for a 20 percent disability rating under Diagnostic Code 5252 is flexion limited to 30 degrees.

As shown in the February 2006 VA examination, the Veteran experienced left thigh flexion limited to 40 degrees with objective evidence of an additional loss of function of 5 degrees due to pain, weakness, fatigability, incoordination, and repetitive motion.  The August 2008 VA examination did not include flexion results in its range of motion testing.  Given the range of motion to be in excess of 30 degrees flexion, the criteria for the next higher rating are not met for the period prior to February 10, 2011.  

In the absence of evidence of ankylosis or an impairment of the femur, thigh, or flail joint, there is no factual basis for a higher rating under Diagnostic Code 5252 or any other Diagnostic Code.


Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability level and symptomatology, that is, painful motion.  In other words, the Veteran does not have symptomatology not already encompassed in the rating criteria and the assigned schedular rating is therefore adequate. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Individual Unemployability

While the evidence indicates that the Veteran was provided with modified job duties prior to his hip replacement surgeries, the Veteran has not stated and the evidence of record does not indicate that the Veteran was unemployable due to the disabilities at issue.  Thus, a claim for a total disability rating based on individual unemployability is not reasonably raised by the record.  


ORDER

A rating higher than 10 percent for Perthes disease of the right hip before June 24, 2008, and a rating higher than 30 percent from August 1, 2009, following a right hip replacement is denied.

A rating higher than 10 percent for Perthes disease of the left hip before February 10, 2011 is denied.  

REMAND

Regarding the evaluation of the left hip disability for the period after April 1, 2012, the record does not show the Veteran to have been provided a supplemental statement of the case addressing that rating period.  Since the record does not reflect the Veteran to have withdrawn that aspect of the appeal, the case must be returned to the RO or Appeals Management Center for that action.  

Accordingly, the case is remanded for the following:

After undertaking any further indicated development, the Veteran should be issued a supplemental statement of the case addressing the rating assigned for the period after April 1, 2012.  Thereafter, the case should be returned to the Board for further appellate review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


